Citation Nr: 9915579	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  98-01 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis of the right ankle as secondary to service-
connected residuals of a fractured right ankle.

2.  Entitlement to service connection for arthritis, 
bilateral feet, as secondary to service-connected residuals 
of a fractured right ankle.

3.  Entitlement to service connection for bilateral flat feet 
as secondary to service-connected residuals of a fractured 
right ankle.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin condition of the feet.

5.  Entitlement to an increased rating for residuals of a 
fractured right ankle, currently evaluated as 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1951 to 
October 1953.

This matter arises from a September 1997 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefits sought on 
appeal.  The case has been referred to the Board of Veterans' 
Appeals (Board) for resolution. 

The issue of entitlement to a rating in excess of 30 percent 
for residuals of a fractured right ankle will be addressed in 
the Remand part of this decision.   


FINDINGS OF FACT

1.  There is no medical evidence of rheumatoid arthritis of 
the right ankle that is a residual of the veteran's service-
connected right ankle fracture.

2.  There is no medical evidence of arthritis of the feet or 
bilateral flat feet.

3.  In June 1986, the RO denied entitlement to service 
connection for a chronic skin condition of the feet on the 
basis that tinea pedis, diagnosed in May 1986, was not shown 
during service thirty three years earlier; the veteran failed 
to appeal the RO's decision.

4.  Evidence received subsequent to the RO's June 1986 
decision is either cumulative or duplicative, and is not by 
itself, or in connection with evidence already of record, so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for a skin condition of both feet.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
rheumatoid arthritis of the right ankle, arthritis of the 
feet, and bilateral flat feet, are not well grounded. 
38 U.S.C.A. § 5107 (West 1991).

2.  The June 1986 rating decision which denied entitlement to 
service connection for a chronic skin condition is final.  
38 U.S.C.A. § 7105(c) (West 1991).

3.  New and material evidence has not been presented since 
the June 1986 rating decision, and the veteran's claim of 
entitlement to service connection for a skin condition of the 
feet has not been reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  In addition, service 
connection may be established for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Further, as pertinent to 
this claim, service connection may be granted for disability 
shown to be proximately due to or the result of (either 
caused or aggravated by) a service-connected disorder.  See 
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448-
449 (1995).  

Essentially, the veteran contends that his service-connected 
right ankle disability has resulted in rheumatoid arthritis 
of his ankle and osteoarthritis of both feet, as well as flat 
feet.  

However, before proceeding to review the merits of the 
claims, the Board must first evaluate whether the veteran has 
crossed the threshold of establishing a well-grounded claim 
for service connection.  In this regard, the veteran must 
submit evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is meritorious or capable 
of substantiation.  38 U.S.C.A. § 5107(a).   

In the instant case, the medical evidence of record does not 
reflect a diagnosis of a current disability with respect to 
the veteran's feet and right ankle, other than that for which 
he has already been granted service connection.  The private 
medical records reflect treatment for rheumatoid arthritis in 
October 1983 without spread of inflammatory disease.  A June 
1987 private clinical note indicated a diagnosis of 
rheumatoid arthritis in remission.  Subsequent VA outpatient 
treatment records and VA examination reports from December 
1989 through June 1997 show diagnoses of arthritic changes of 
the knees and spine with repeated normal X-ray reports of the 
feet and right ankle.  While the Board acknowledges that the 
veteran has been treated for rheumatoid arthritis, there is 
no medical evidence that it involves the right ankle and, 
even if it did, the medical evidence shows that it is a 
systemic disease; there is no medical evidence or opinion to 
suggest that the veteran's rheumatoid arthritis is causally 
linked to a fracture of the right ankle or related to the 
residuals of right ankle trauma.  

The service medical records, as well as private and VA 
outpatient and hospital treatment records are all negative 
for a diagnosis of flat feet. 
Accordingly, as there is no medical evidence of a current 
diagnosis of rheumatoid arthritis of the right ankle and feet 
and no diagnosis of flat feet, the claims must be denied as 
not well grounded.  

The Board notes that it is aware of no circumstances in this 
matter which would constitute notice to the VA that relevant 
evidence may exist or could be obtained, which, if true, 
would serve to render plausible the claim for service 
connection denied herein.  See McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997).  

In addition, by this decision, the Board is informing the 
veteran that medical evidence of causation or aggravation is 
required to render his claim well-grounded.  38 U.S.C.A. 
§ 5103(a); Robinette v. Brown, 8 Vet. App. 69 (1995); Allen 
v. Brown, 7 Vet. App. 439 (1995).  

II.  New and Material Evidence

As a preliminary matter, the Board notes that during the 
pendency of this appeal, the United States Court of Appeals 
for the Federal Circuit (Court) issued a decision which 
overruled previous caselaw and affected the standard of 
review regarding the submission of new and material evidence 
pursuant to 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156.  Hodge 
v. West 155 F.3d 1356 (Fed. Cir. 1998).  The United States 
Court of Veterans Appeals further interpreted the Court's 
holding in two recent decisions, Winters v. West, 12 Vet.App. 
203 (1999); and Elkins v. West, 12 Vet.App. 209 (1999).  The 
supplemental statement of the case issued to the veteran in 
April 1998 recited the law according to the previous caselaw.  
However, although the RO did not consider the veteran's 
requests to reopen his claims under the current caselaw, the 
Board finds that there has been no prejudice to the veteran 
that would warrant a remand pursuant to Bernard v. Brown, 4 
Vet.App. 384 (1993).  That is, to return the case to the RO 
to cure a deficiency in the supplemental statement of the 
case would not result in a determination favorable to him, 
nor change the current analysis as provided by the Board.  
See Winters 12 Vet. App. 203; VAOPGCPREC 16-92 (O.G.C. Prec. 
16-92); 57 Fed.Reg. 49,747 (1992).  The Board concludes, 
therefore, that the veteran's procedural rights have not been 
abridged by this omission and will proceed accordingly with 
appellate review.  See Bernard v Brown, 4 Vet. App. at 393. 

In April 1997, the veteran requested service connection for a 
bilateral foot condition.  The RO construed this to include a 
request to reopen a claim for a fungus of the right foot.  
The RO found that the veteran failed to submit new and 
material evidence to reopen his claim.  The veteran 
substantively appealed this determination.  Applicable law 
provides that a claim which is the subject of a prior final 
decision may be reopened upon presentation of new and 
material evidence.  38 U.S.C.A. § 5108.  

As noted previously, the Court has set forth a three-part 
analysis to be applied when a claim to reopen is presented.  
Winters v. West, 12 Vet.App. 203, 205-206 (1999); and Elkins 
v. West, 12 Vet.App. 209, 215-218 (1999).  The first step is 
to determine whether new and material evidence has been 
presented pursuant to 38 C.F.R. § 3.156(a).  If so, there 
must then be a determination whether the claim presented is 
well grounded under 38 U.S.C.A. § 5107(a).  If the claim is 
not well grounded, the "adjudication process must come to a 
screeching halt despite reopening because a claim that is not 
well grounded cannot be allowed."  See Winters, 12 Vet. App. 
at 206.  If the claim is well grounded, then the VA must 
ensure that the duty to assist has been fulfilled before 
proceeding to the third step of a merits adjudication.  See 
Hodge v. West 155 F.3d 1356 (Fed. Cir. 1998). 

For purposes of the first step of the analysis, new and 
material evidence means evidence not previously submitted, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  That is, if the evidence 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability it 
should be considered, regardless whether it changes the 
original outcome.  See Hodge, 155 F.3d at 1363.  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

In the instant case, the veteran asserts that he has a fungal 
condition of his right foot that has been present since his 
right foot was enclosed in a cast for approximately 6 months 
during service.  His claim was originally denied by the RO in 
June 1986.  At that time, the evidence before the RO 
consisted of service medical records which showed no 
complaints or clinical findings regarding the veteran's skin 
in general, or his feet in particular; a private medical 
record from October 1983 which showed treatment for arthritis 
of the joints; and a June 1986 VA examination report which 
indicated the presence of tinea pedis in the right lower 
extremity.  The RO found no evidence to link the tinea pedis 
to service as it was diagnosed more than thirty-three years 
after separation.   

In December 1988, subsequent to the veteran's request to 
reopen his claim, the RO advised him that submission of new 
and material evidence was necessary to show that he had a 
skin condition during service. 

In April 1997, the veteran requested service connection for a 
bilateral foot condition.  The RO interpreted this to include 
a request to reopen the claim for service connection for a 
skin condition of the right foot.  The evidence included 
private clinical notes from October 1983 through June 1987, 
VA hospital and outpatient treatment records covering the 
period from December 1989 through May 1997, and VA 
examination reports of October 1992, June 1993, and June 
1997.  The private clinical notes revealed a diagnosis of 
nummular eczema involving the dorsum of the veteran's foot, 
his anterior shin, and his left buttock.  The rash was noted 
to have come after purchasing a new pair of boots.  The note 
did not indicate whether it was the right or the left foot 
and there is no further indication of treatment or diagnosis.  

The VA medical records were without reference of complaint or 
clinical finding with respect to the skin of the veteran's 
feet, with the exception of treatment for ingrown toenails.  
The VA examination reports were likewise negative for 
diagnosis of a skin condition involving the feet.  The June 
1997 VA examination report noted a diagnosis of onychomycosis 
of the nails of the right foot and left big toenail, with 
recurrent ingrown toenails on the big toes.  Despite the 
multiple treatment records concerning the recurring ulcer of 
the veteran's right ankle, there was no indication in any of 
the records of a skin fungus or condition of the feet that 
was related to military service.  Nor was there another 
diagnosis of tinea pedis.  

In reviewing the evidence of record submitted subsequent to 
the unappealed RO decision of June 1986, the Board concludes 
that it is neither new nor material.  There is no indication 
of a fungus or other related chronic condition involving the 
skin of the veteran's feet.  The ulcer of the veteran's right 
ankle has already been service connected and the single 
episodes of eczema and tinea pedis have not been found 
related to service.  Accordingly, the Board finds that new 
and material evidence has not been presented in connection 
with the veteran's claim of entitlement to service connection 
for a skin condition of the feet, and his application to 
reopen that claim is denied.  38 U.S.C.A. § 5108.


ORDER

The claims of entitlement to service connection for 
rheumatoid arthritis of the right ankle; for arthritis of the 
feet; and for service connection for bilateral flat feet; all 
as secondary to service-connected residuals of a fractured 
right ankle, are denied.

The veteran's application to reopen a claim of entitlement to 
service connection for a skin condition of the feet is 
denied.

REMAND

After a preliminary review of the record, the Board is of the 
opinion that additional development is warranted regarding 
the veteran's claim for an increased rating for residuals of 
a fractured right ankle.  The veteran's separation 
examination report of 

October 1953 noted an old healed fracture of the medial 
portion of the tarsal navicular bone with fragments in 
excellent position.  Although there are no service medical 
records documenting the right ankle injury or the original 
treatment, the veteran reported that he was in a cast for six 
months after he fell from a guard tower in 1952.  He was 
granted service connection for residuals of a right ankle 
fracture, effective September 1985.  

The veteran is currently assigned a 30 percent disability 
rating for residuals of the fractured right ankle.  VA 
records show surgical treatment for a recurrent ulcer at the 
site of his old fracture with subsequent infection.  During a 
June 1997 VA examination, the veteran stated that he 
developed osteomyelitis during service at the site of the 
right ankle fracture.  The examiner's diagnosis was reported 
as residual open compound fracture, right ankle, 1952; 
chronic osteomyelitis infection, right ankle, treated with 
numerous bouts of antibiotics and currently has a Hickman 
catheter in the chest used for antibiotic delivery.  

The veteran alleges that he has had recurrent episodes of 
osteomyelitis of the right ankle.  While the medical evidence 
currently in the claims file does not show such recurrent 
episodes, it is apparent that the veteran was receiving 
antibiotic therapy at the time of his last VA compensation 
examination in June 1997, and the examining clinician at that 
time indicated that osteomyelitis was present.  It is the 
Board's judgment that the nature and extent of osteomyelitis 
should be clarified; all relevant treatment records must be 
secured, and the veteran should undergo an orthopedic 
examination.  The RO should then consider assigning a 
separate rating under the applicable rating criteria  
(38 C.F.R. § 4.71a, Code 5000) if warranted.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994)

The Board also notes that the veteran's right ankle 
disability has been evaluated according to 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5284, as most nearly approximating a 
severe foot injury.  However, Diagnostic Code 5271, which 
refers to limitation of motion of the ankle, is exactly on 
point, and should be considered by the RO in evaluating the 
veteran's current condition.

Therefore, in view of the foregoing, this case is REMANDED to 
the RO for the following actions:

1.  The RO should contact the veteran for 
the purpose of obtaining the names and 
addresses of all medical care providers 
who have treated him for osteomyelitis of 
the right ankle since separation from 
service.   After securing the necessary 
release, the RO should obtain all 
relevant clinical records and associate 
them with the claims file.

2.  After obtaining the identified 
medical records, the veteran should be 
afforded a VA orthopedic examination for 
the purpose of determining the current 
severity of his service-connected 
residuals of a fracture of the right 
ankle, including a surgical scar and, if 
present, chronic or acute osteomyelitis.  
The examiner should review the medical 
records in their entirety and offer an 
opinion as to whether the veteran has had 
osteomyelitis of the right ankle and, if 
so, whether it has been active in the 
last five years.  The examiner should 
also indicate whether there is evidence 
of a definite involucrum or sequestrum, 
with or without a discharging sinus, and 
whether osteomyelitis manifests 
constitutional symptoms, to include 
anemia or amyloid liver changes.  All 
indicated tests should be accomplished.  
The claims file must be made available to 
the examiner for review. 

3.  After the development requested above 
has been completed, the RO should re-
adjudicate the issue of an increased 
rating for residuals of a right ankle 
fracture based upon the VA examination 
report.  In evaluating the right ankle 
disability, the RO should consider the 
application of 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 regarding limitation 
of motion, as well as 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805 regarding the 
scar.  The RO should also consider 
whether a separate rating is warranted 
under Diagnostic Code 5000 for 
osteomyelitis.  If the determination 
remains unfavorable to the veteran, the 
RO should furnish him and his 
representative with a supplemental 
statement of the case and they should be 
given the opportunity to respond thereto 
before the case is returned to the Board 
for appellate review. 

The purpose of this remand is to provide additional 
development of evidence in connection with this claim.  The 
Board does not intimate any opinions as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran and his representative are free to submit additional 
evidence and argument in support of the issues on appeal.




		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals

 

